 



Exhibit 10.65
CONFIDENTIAL
280 East Grand Avenue
South San Francisco, CA 94080
Tel (650) 624-3000 Fax (650) 624-3010
June 16, 2006
GlaxoSmithKline
2301 Renaissance Boulevard
Building #510
RN0420
King of Prussia, Pennsylvania 19406
Attn: Scott Klesmer
Director, Alliance & Joint Venture Management
Re: Extension of the Research Term with respect to CENP-E under that certain
Collaboration and License Agreement by and between Glaxo Group Limited, a
GlaxoSmithKline company, (“GSK”) and Cytokinetics, Inc. (“CK”) of even date
June 20, 2001, as amended (the “Collaboration Agreement”)
Dear Scott:
Pursuant to this letter amendment to the Collaboration Agreement (the “Letter
Amendment”), GSK and CK desire to extend the Research Term solely with respect
to that certain Mitotic Kinesin Target known as CENP-E, all on the terms set
forth herein.
Now therefore, GSK and CK agree, effective as of June 19, 2006 (the “Letter
Amendment Effective Date”), as follows:

  1.   All capitalized terms not defined herein shall have the meaning ascribed
to them in the Collaboration Agreement.     2.   Notwithstanding GSK’s
obligation to notify CK in writing of its exercise of its option to extend the
Research Term under Section 2.8.1 of the Collaboration Agreement, the Research
Term shall be extended for an additional one-year period beyond Contract Year
Five (i.e., expiring June 19, 2007) solely with respect to CENP-E to allow for
the conduct of Research Program activities directed to CENP-E. Accordingly, the
Research Term with respect to all Mitotic Kinesin Targets other than CENP-E
shall expire on June 19, 2006.     3.   The Research Plan for the extended
Research Term is attached as Exhibit A hereto.     4.   Notwithstanding
Section 2.8.1 of the Collaboration Agreement, GSK has no obligation to fund any
CK FTEs during the extension of the Research Term for CENP-E.

 

***   Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  5.   Each Party agrees to execute, acknowledge and deliver such further
instruments, and to do all such other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Letter Amendment.     6.  
Except as specifically modified or amended hereby, the Collaboration Agreement
shall remain in full force and effect and, as modified or amended, is hereby
ratified, confirmed and approved. No provision of this Letter Amendment may be
modified or amended except expressly in a writing signed by both Parties nor
shall any terms be waived except expressly in a writing signed by the Party
charged therewith. This Letter Amendment shall be governed in accordance with
the laws of the State of New York, without regard to principles of conflicts of
laws.

Please sign and return two copies of this letter if you agree to the foregoing
terms.
Sincerely,
/s/ Robert I. Blum
Robert I. Blum
President
Cytokinetics, Inc.
Agreed and accepted:
GLAXO GROUP LIMITED

         
/s/ Paul Williamson
         
 
       
Name:
  Paul Williamson    
 
       
 
       
Title:
  For and on behalf of EdinBurgh Pharmaceutical Industries Limited
Corporate Director
 
       

     
cc:
  SVP WW Business Development, GlaxoSmithKline
 
  Vice President & Associate General Counsel, GlaxoSmithKline R&D Legal
Operations Kenneth A. Clark, Esq., Wilson Sonsini Goodrich & Rosati Professional
Corporation

Page 2 of 3



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit A
Research Plan
[***]

Page 3 of 3

 

***   Confidential treatment request pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.